 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 9

10      TRANSAMERICA LIFE
        INSURANCE COMPANY,                              CASE NO. 2:19-CV-1536-JLR-DWC
11
                              Plaintiff,                ORDER DENYING MOTION TO
12                                                      DISMISS AS MOOT
               v.
13
        ANGELINA D. SLEE, et al.,
14
                              Defendant.
15

16          The District Court has referred this action to United States Magistrate Judge David W.

17 Christel. Presently before the Court is Defendants’ Motion to Dismiss. Dkt. 13.

18          Defendants Angelina Slee, Thomas Slee, and Anthony Slee, as power of attorney for

19 Angleina Slee, filed the pending Motion to Dismiss on November 7, 2019. See Dkt. 13. After the

20 Motion to Dismiss was filed, Plaintiff filed the Amended Complaint as a matter of course. See

21 Dkt. 18; Fed. R. Civ. P. 15(a)(1)(B) (the Amended Complaint was filed within 21 days of the

22 Motion to Dismiss).

23          An amended complaint supersedes the original complaint. Ferdik v. Bonzelet, 963 F.2d

24 1258, 1262 (9th Cir. 1992). The original complaint is “treated thereafter as non-existent.” Loux v.

     ORDER DENYING MOTION TO DISMISS AS
     MOOT - 1
 1 Rhay, 375 F.2d 55, 57 (9th Cir. 1967) overruled on other grounds by Lacey v. Maricopa County,

 2 693 F.3d 896 (9th Cir. 2012). The Motion to Dismiss attacks the original Complaint, which is

 3 now “non-existent.” Therefore, the Motion to Dismiss became moot with the filing of the

 4 Amended Complaint.

 5          Accordingly, the Motion to Dismiss (Dkt. 13) is denied without prejudice as moot.

 6 Defendants have the right to file a motion to dismiss as to the Amended Complaint. See

 7 Bromfield v. McBurney, 2008 WL 623322, *2 (W.D. Wash. March 3, 2008) (recommending the

 8 defendants’ motion to dismiss be denied as moot because an amended complaint was filed,

 9 which operated as a complete substitute for the original complaint); see also Bacon v. Reyes,

10 2013 WL 3893254 (D. Nev. July 26, 2013) (denying motion for summary judgment as moot

11 based on the filing of an amended complaint); Farkas v. Gedney, 2014 WL 5782788, *3 (D.

12 Nev. Nov. 6, 2014) (“[B]ecause granting [plaintiff’s] motion for leave to amend will alter the

13 scope of defendants’ now-filed motion for summary judgment, defendants’ motion for summary

14 judgment is denied without prejudice, subject to re-filing based on the scope of the soon-to-be

15 amended complaint.”).

16          Dated this 12th day of December, 2019.



                                                        A
17

18
                                                        David W. Christel
19                                                      United States Magistrate Judge

20

21

22

23

24

     ORDER DENYING MOTION TO DISMISS AS
     MOOT - 2
